Citation Nr: 1339449	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, in which the RO granted service connection for PTSD and assigned a 30 percent initial rating.

In a statement dated in February 2011, the Veteran indicated that he was seeking service connection for bilateral hearing loss.  The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103 38 C.F.R. § 3.159 (2013). 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  The Veteran was last afforded a VA psychiatric
examination on September 30, 2011, in connection with his claim, which is over two years old.  Therefore, a new examination is needed in order to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additonally, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records. During the August 2010 and September 2011 VA examinations, the Veteran reported that he receives ongoing treatment once a month with a VA psychologist for his PTSD at the Sikeston and Cape Girardeau VA Community Based Outpatient Clinics (CBOCs).  While records from these facilities dated to October 7, 2011, are contained in the claims file, no records since then have been obtained.  Thus, the Board finds that a remand is necessary in order for the RO/AMC to request and obtain all VA treatment records dated since October 7, 2011.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA treatment records from the the Sikeston and Cape Girardeau CBOC dated from October 7, 2011, to the present. 

2. Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran.  The report should set forth all objective findings, particularly the current severity of symptoms.  The examiner should distinguish between the Veteran's symptoms related to his service-connected PTSD from those related to his nonservice-connected psychiatric disorders.  If any symptom cannot be determined to be related to one disorder versus the other, than that symptom should be presumed to be associated with the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

With regard to the symptoms found to be associated with the Veteran's service-connected PTSD, the examiner should comment on the extent to which this disability impairs the Veteran's occupational and social functioning, including whether he is considered to be unemployable due to his PTSD.  In this regard, the examiner should assign separate Global Assessment of Functioning (GAF) scores for the Veteran's service-connected PTSD and his nonservice-connected psychiatric disorders.

A complete rationale should be provided for any opinion expressed. 

3. Review the examination report to ensure compliance with the Board's remand.  If the report is deficient in any manner, take necessary corrective action.

4. After completing the above, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


